Case 5:20-cv-01938-JLS-SP Document 21 Filed 03/08/21 Page 1 of 2 Page ID #:138




   1
   2
   3
   4
   5
   6
   7
                                                             JS-6
   8
   9                       UNITED STATES DISTRICT COURT
  10
                         CENTRAL DISTRICT OF CALIFORNIA
  11
  12
       SIMON VELASQUEZ                    Case No.: 5:20-CV-01938-JLS (SPx)
  13                                      Judge: Hon. Josephine L. Staton
       FRANCISCO, an individual,          Magistrate: Hon. Sheri Pym
  14               Plaintiff,
  15
                                          ORDER GRANTING DISMISSAL
             vs.
                                          WITH PREJUDICE
  16
  17   WALGREEN CO., an Illinois
       Corporation; and DOES 1-50,
  18   inclusive,
  19
                   Defendants.
  20
  21
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28
Case 5:20-cv-01938-JLS-SP Document 21 Filed 03/08/21 Page 2 of 2 Page ID #:139




   1         Based on the parties’ Stipulation of Dismissal, it is hereby ORDERED that:
   2         1.    All claims in the above-captioned action are dismissed in their entirety
   3   with prejudice; and
   4         2.    Each party is to bear its own fees and costs.
   5
   6
   7         IT IS SO ORDERED.
   8
   9         Dated: March 08, 2021
  10
  11                                                ______________________________
  12                                                Hon. Josephine L. Staton
  13                                                United States District Judge
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
